Order filed October 29, 2019




                                       In The

                    Fourteenth Court of Appeals
                                     ____________

                              NO. 14-18-00076-CR
                                     ____________

                      MICHAEL TREJO, JR., Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 22nd District Court
                             Hays County, Texas
                      Trial Court Cause No. CR-14-0769

                                      ORDER

      Appellant Michael Trejo, Jr. appeals his conviction for murder. The clerk’s
record was filed February 2, 2018.

      At oral argument the State represented that a judgment nunc pro tunc had been
entered correcting the recitation of appellant’s plea. The record does not contain a
copy of the judgment nunc pro tunc.
       The Hays County District Clerk is directed to file a supplemental clerk’s
record on or before November 12, 2019, containing the judgment nunc pro tunc.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM




Panel Consists of Chief Justice Frost and Justices Jewell and Bourliot.